Citation Nr: 1410620	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  14-02 322	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (claimed as functional dyspepsia), to include as due to an undiagnosed illness. 



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1973 to November 1973 and from November 1990 to April 1991, with service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the issue to better reflect the findings in the evidence of record, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a functional dyspepsia condition due to his period of active service in Southwest Asia.  In his February 2011 claim, the Veteran stated that while serving in Operation Desert Shield/Operation Desert Storm, he experienced stomach and heartburn problems.  In a May 2012 written statement, he stated that he lived in and around dead bodies and burning oil wells while serving in Southwest Asia.

An October 2005 operative note from a private physician, Dr. Pitts, indicates that the Veteran had some erythema at the esophageal introitus and interarytenoid areas consistent with gastroesophageal reflux. 

The Veteran underwent a VA medical examination in December 2011.  The Veteran reported that he had experienced heartburn since his deployment in 1990-1991.  The Veteran was diagnosed with gastroesophageal reflux disease (GERD).  The examiner opined that the Veteran's esophageal reflux disease was less likely as not related to or caused by a specific exposure event in SW Asia during active military service.  However, the examiner did not offer a medical opinion as to whether it was at least as likely as not that the Veteran's GERD manifested during service or was otherwise a result of active military service.  The mere fact that the Veteran has limited his theory of entitlement to exposure to environmental hazards does not mean that VA can ignore his claim on a more direct basis.  Therefore, an addendum opinion should be obtained.

In addition, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who diagnosed and treated him for GERD or stomach complaints, to include Dr. Pitts.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records from the appropriate VA Medical Center.  If requested records cannot be obtained, the Veteran should be notified of such. 

2.  Please return the claims file and the December 2011 examination report to the examiner who conducted that examination, if available, for an addendum opinion.  If further examination is deemed necessary by the examiner, such should be scheduled.  If the original examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinion.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current GERD disability had its onset in service or is otherwise related to a disease or injury in service?  In rendering this opinion, the examiner should address the Veteran's reports of experiencing indigestion in service as well as the Reports of Medical History from 1992 and 1998 wherein the Veteran denied frequent indigestion and stomach problems.  The examiner should provide a supporting rationale for the opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide a reason why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

